  Case: 4:18-cv-01887-SNLJ Doc. #: 4 Filed: 11/05/18 Page: 1 of 3 PageID #: 20



                         THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


CAA SPORTS LLC,

                       Petitioner,
                                                                CASE NO. 4:18-cv-01887
       -v.-

BEN DOGRA

                       Respondent.


                                        MOTION TO SEAL

       Pursuant to Local Rule 83-13.05, Petitioner CAA Sports LLC (“CAA”), by and through

its undersigned counsel, hereby moves to seal: (1) its Petition to Vacate the Fourth Supplemental

Opinion and Award (“Fourth Supplemental Award”), including Exhibit A to the Petition; (2) its

Motion to Vacate the Fourth Supplemental Award; and (3) Exhibit A to its Motion to Vacate

Fourth Supplemental Award. For the reasons set forth below, good cause exists to seal the

aforementioned documents to protect the confidentiality of the arbitration between the parties.

       1.      On November 5, 2018, CAA filed its Petition to Vacate and Motion to Vacate the

Fourth Supplemental Award issued in the arbitration between CAA and Ben Dogra (“Dogra”).

       2.      Pursuant to the Employment Agreement governing the dispute between the

parties, all arbitration between the parties shall be confidential.

       3.      The Petition to Vacate and Exhibit A to the Petition to Vacate, Motion to Vacate

and Exhibit A to the Motion to Vacate, each contain details of the arbitration between the parties,

which are necessary to the adjudication of this matter by this Court, but are contractually

obligated to remain confidential.
  Case: 4:18-cv-01887-SNLJ Doc. #: 4 Filed: 11/05/18 Page: 2 of 3 PageID #: 21



       4.      To allow CAA to protect its rights under the Federal Arbitration Act while

simultaneously respecting the agreed confidentiality of the arbitration proceedings, this Court

should seal the requested documents by entering the attached Proposed Order.

       WHEREFORE, CAA respectfully requests that this Court grant its Motion to Seal and

permit it to file its Petition to Vacate and Exhibit A to its Petition to Vacate, Motion to Vacate

and Exhibit A to its Motion to Vacate under seal.

Dated: November 5, 2018

                                                    Respectfully submitted,
                                                  /s/ Charles B. Jellinek
                                                  Charles B. Jellinek
                                                  Bryan Cave Leighton Paisner, LLP
                                                  One Metropolitan Square
                                                  211 North Broadway, Suite 3600
                                                  St. Louis, MO 63102
                                                  Phone: (314) 259-2000
                                                  Fax: (314) 259-2020
                                                  cbjellinek@bclplaw.com

                                                  Anthony J. Oncidi (pro hac vice to be filed)
                                                  Proskauer Rose LLP
                                                  2049 Century Park East, Suite 3200
                                                  Los Angeles, CA 90067-3206
                                                  Phone: (310) 284-5690
                                                  Fax: (310) 557-2193
                                                  aoncidi@proskauer.com

                                                  Guy Brenner (pro hac vice to be filed)
                                                  Proskauer Rose LLP
                                                  1001 Pennsylvania Ave, NW, Suite 600 South
                                                  Washington, DC 20004
                                                  Phone: (202) 416-6830
                                                  Fax: (202) 416-6899
                                                  gbrenner@proskauer.com




                                              2
  Case: 4:18-cv-01887-SNLJ Doc. #: 4 Filed: 11/05/18 Page: 3 of 3 PageID #: 22




                                                  Alex C. Weinstein (pro hac vice to be filed)
                                                  Proskauer Rose LLP
                                                  70 W Madison, Suite 3800
                                                  Chicago, IL 60602
                                                  Phone: (312) 962-3531
                                                  Fax: (312) 962-3551
                                                  aweinstein@proskauer.com

                                                  Counsel for Petitioner CAA Sports LLC



                                CERTIFICATE OF SERVICE

       The undersigned herby certifies that this 5th day of November, 2018, I caused a copy of

the foregoing to be filed electronically with the Court and will cause it to be served in

accordance with applicable law on the parties listed below.

               Ben Dogra
               10076 Litzsinger Road
               Ladue, MO 63124

               Robert Lattinville, Esq.
               Spencer Fane LLP
               1 North Brentwood Boulevard, Suite 1000
               St. Louis, MO 63105

                                                     /s/ Charles B. Jellinek
                                                     Charles B. Jellinek




                                              3
